Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2018 and 07/01/2020 have been received and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Patent No. 9,120,231).
Regarding claim 1, Lin discloses: a substrate holding apparatus (Figures 1-6 element 10) for sucking and holding a substrate (element WP), comprising: a central frame (see Detail A in the annotated figure below) equipped with a central suction member (element 22) for sucking the substrate (see col. 2, ll. 42-46); a first lateral frame (see Detail B in the annotated figure below) and a second lateral frame (see Detail C in the annotated figure below) disposed on both outer sides of the central frame so that the central frame is interposed between the first lateral frame and the second lateral frame (see annotated figure below the central frame (Detail A) is interposed between the first lateral frame (Detail B) and the second lateral frame (Detail C)), wherein the first lateral frame is equipped with a first lateral suction member (element 22) for sucking the substrate (see col. 2, ll. 42-46) and the second lateral frame is equipped with a second lateral suction member (element 22) for sucking the substrate (see col. 2, ll. 42-46); and a first connecting parts (elements 16/30) for rotatably connecting the central frame and the first lateral frames around a first axis (see figures 1-3 showing elements 16/30 connecting the central (Detail A) and first lateral frames (Detail B) around a first axis (element 11), see also col. 3, ll. 4-10); and a second connecting part (elements 16/30) for rotatably connecting the central frame and the second lateral frame around a second axis parallel to the first axis (see figures 1-3 showing elements 16/30 connecting the central (Detail A) and second lateral frames (Detail C) around a second axis (element 11), see also col. 3, ll. 4-10), wherein the first lateral frames includes a first sliding part (element 24) slidable in a direction moving close to or away from the central frame (see annotated figure below element 24 being slidable in a direction moving close to or away (arrows A-C) from the central frame (Detail A)) and the second lateral frame includes a second sliding part (element 24) slidable in a direction moving close to or away from the central frame (see annotated figure below element 24 being slidable in a direction moving close to or away (arrows A-C) from the central frame (Detail A)), and the first lateral suction member is provided to the first sliding part (see annotated figure below and figure 2 having the first suction member (element 22) provided to the first sliding part (element 24)), and the second lateral suction member is provided to the second sliding part (see annotated figure below and figure 2 having the second suction member (element 22) provided to the second sliding part (element 24)) .

    PNG
    media_image1.png
    537
    856
    media_image1.png
    Greyscale

Regarding claim 2, Lin discloses: the substrate holding apparatus according to claim 1, wherein the first sliding part and the second sliding part slides in a direction moving away from the central frame according to the curving of the substrate sucked by the central suction member, the first suction member and the second suction member (Giving that the prior art meets the structural limitations of the substrate holding apparatus and since the claim does not further limit or change the structural limitations of the substrate holding apparatus, the prior art is thus capable of performing the intended use of having the first and second sliding part slide in a direction moving away from the central frame according to the curving of the substrate).
Regarding claim 3, Lin discloses: the substrate holding apparatus according to claim 1, Page 4 of 6Attorney Docket No. 51287-00036 further comprising: a rotation mechanism (element 32A/B) for rotating the first lateral frame and the second lateral frames around the first axis and the second axis, respectively (see figures 2-3 elements 32A/B are provided with cam locks (elements 34) which allows the rotation mechanism of the each lateral frame to be unclamped and freely rotate along the axis (element 11) as best indicated by arrow D in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 9,120,231) in view of Shah (US Pub. No. 2010/0296903).
Regarding claim 5, Lin discloses all the limitations of claim 1 and further discloses that the central suction member, the first lateral suction member and the second lateral suction member (element 22) as being pneumatic suction cups or other various end tools (see col. 2, ll. 47-55). However, Lin appears to be silent wherein each of the central suction member, the first lateral suction member and the second lateral suction member is a bellows type suction pad.
Shah teaches it was known in the art to have a substrate holding device (see figures 1-3 element 130) for holding a substrate (element S) comprising multiple suction members (element 135) that are a bellows type suction pad (see paragraph 0035, ll. 1-10 where the prior art states that element 135 are configured to be in the shape of “bellows”).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin to incorporate the teachings of Shah to provide wherein each of the central suction member, the first lateral suction member and the second lateral suction member is a bellows type suction pad. Doing allows the user to utilize grip a substrate with bellows type suction pad in order to provide additional stability and cushioning to the substrate during operations as disclosed by Shah (paragraph 0035, ll. 16-17). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 recites limitations related to the structure of the substrate holding apparatus, specifically the rotation mechanism includes a first cylinder having a first rod and a first cylinder body housing the first rod so as to advance and retract, a second cylinder having a second rod and a second cylinder body housing the second rod so as 
The teaching of Lin discloses a rotating mechanism that comprises housings with cam locks (element 34) that allow the user to lock/unlock in order to allow the lateral frames to freely slide or rotate about the access axis during operations. However, the above reference does not include utilizing a first cylinder having a first rod and a first cylinder body housing the first rod so as to advance and retract, a second cylinder having a second rod and a second cylinder body housing the second rod so as to advance and retract, a first central frame joint rotatably connecting the first cylinder body to the central frame, a second central frame joint rotatably connecting the second cylinder body to the central frame, a first lateral frame joint rotatably connecting the first rod to the first lateral frame, and a second lateral frame joint rotatably connecting the second rod to the second lateral frames.
The teaching of Collora (US Patent No. 4,527,783) discloses a substrate holding apparatus (element 10) comprising a first cylinder (element 16) having a first rod (element 31) and a first cylinder body housing (element 32) the first rod so as to advance and retract (see figure 1 showing multiple cylinders at various retract and advanced positions), a second cylinder (element 16) having a second rod (element 31) and a second cylinder body housing (element 32) the second rod so as to advance and retract (see figure 1 showing multiple cylinders at various retract and advanced .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/03/2021




	

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723